224 S.W.3d 669 (2007)
STATE of Missouri, Respondent,
v.
Christopher Bernard HARRIS, Appellant.
No. WD 67009.
Missouri Court of Appeals, Western District.
June 5, 2007.
Kent Denzel, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and LISA WHITE HARDWICK, Judge.

ORDER
PER CURIAM.
Christopher B. Harris appeals from his conviction by jury of one count of first-degree murder, § 565.020, asserting that the evidence was insufficient to establish that he acted with premeditation. After a thorough review of the record, we find that Appellant's conviction was supported by the evidence. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).